IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


U.S. BANK, NATIONAL ASSOCIATION,        : No. 6 WAL 2017
AS TRUSTEE FOR J.P. MORGAN              :
MORTGAGE ACQUISITION TRUST              : Petition for Allowance of Appeal from
2006-CH2, ASSET BACKED PASS-            : the Order of the Superior Court
THROUGH CERTIFICATES, SERIES            :
2006-CH2                                :
                                        :
           v.                           :
                                        :
DAVID SCHRAVEN, KELLY SCHRAVEN,         :
THE UNITED STATES OF AMERICA C/O        :
THE UNITED STATES ATTORNEY FOR          :
THE WESTERN DISTRICT OF                 :
PENNSYLVANIA                            :
                                        :
                                        :
PETITION OF: DAVID SCHRAVEN AND         :
KELLY SCHRAVEN                          :
                                        :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of May, 2017, the Petition for Allowance of Appeal is

DENIED.